Citation Nr: 1821093	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-22 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected hypertension.  

2.  Entitlement to service connection for frequent headaches, to include as secondary to service-connected hypertension.  


REPRESENTATION

Veteran represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1970 to August 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of these matters is with the RO in Roanoke, Virginia.     

In her June 2014 substantive appeal, the Veteran requested the opportunity to testify before a member of the Board at a Travel Board hearing.  However, before the hearing was scheduled, the Veteran cancelled her request in an August 2015 communication; therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that the claims on appeal require additional development prior to appellate review.

The Veteran seeks service connection for a left foot disability, claimed as chronic foot pain, cramping, and numbing, and flexion difficulty.  Specifically, the Veteran contends that her foot problems are due to complications of her service-connected hypertension.  The Board notes that the Veteran has received several diagnoses for a left foot condition, including plantar fasciitis, plantar calcaneal spur (heel spur), pes planus, and degenerative joint disease in the talonavicular and tarsometatarsal joints.

The Veteran also seeks service connection for frequent headaches, which she contends is due to her service-connected hypertension.  The medical evidence of record shows that the Veteran has reported experiencing headaches when her blood pressure is elevated, as well as daily headaches upon waking in the morning that resolve within a few hours of being vertical.  An October 2007 MRI of the Veteran's brain showed that she suffered a lacunar infarct (stroke).  A November 2007 VA medical record contains a notation from a VA neurologist that the Veteran's hypertension is a risk factor for stroke.  

By history, the Veteran was granted service connection for hypertension in a June 2007 rating decision.  In an August 2008 rating decision, service connection for history of right pyelonephritis (a kidney disability) was granted.  At that time, hypertension became included in the kidney disability rating as they must be evaluated together. 

In this case, the medical evidence confirms that the Veteran has been diagnosed with left foot disabilities and headaches, but there is no opinion as to whether either of these conditions are related to or aggravated by her service connected hypertension disability.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439, 448  (1995).  Therefore, a remand is warranted to provide the Veteran with  VA examinations to address the etiology of her diagnosed left foot and headache disabilities on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed left foot disability.  The examiner must review the Veteran's entire claims file, to include a copy of this REMAND, and that review must be noted in the report.  A complete history of symptoms should be elicited from the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should set forth all diagnosed left foot disabilities.  Thereafter, the examiner is asked to provide an opinion with respect to the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that any left foot disability was incurred in or caused by an in-service injury, illness, or event?  

(b) Is it at least as likely as not (50 percent or greater probability) that any left foot disability was caused by the Veteran's service-connected hypertension?

(c) Is it at least as likely as not (50 percent or greater probability) that any left foot disability was aggravated (permanently increased in severity beyond its natural progression) by the Veteran's service-connected hypertension?

NOTE:  The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

In rendering the medical opinion, the examiner must consider the full record, to include the Veteran's lay statements that her left foot pain and flaccidity began following a lacunar infarct.  

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed headache disorder.  The examiner must review the Veteran's entire claims file, to include a copy of this REMAND, and that review must be noted in the report.  A complete history of symptoms should be elicited from the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

Thereafter, the examiner is asked to provide an opinion with respect to the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that a headache disorder was incurred in or caused by an in-service injury, illness, or event?  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches are caused by her service-connected hypertension?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches are aggravated (permanently increased in severity beyond its natural progression) by her service-connected hypertension?

NOTE:  The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

In rendering the medical opinion, the examiner must consider the full record, to include the Veteran's lay statements that her headaches manifest or worsen when her blood pressure is elevated.  The examiner must also discuss whether a relationship exists between the Veteran's headaches and the lacunar infarct she suffered in 2007.     

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why. 

3.  After ensuring compliance with the above, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

